Name: Council Directive 83/642/EEC of 12 December 1983 prolonging the period of validity of Article 7 (1) (C) and (E) of Directive 64/432/EEC
 Type: Directive
 Subject Matter: agricultural activity;  means of agricultural production;  health;  agricultural policy;  trade policy
 Date Published: 1983-12-22

 Avis juridique important|31983L0642Council Directive 83/642/EEC of 12 December 1983 prolonging the period of validity of Article 7 (1) (C) and (E) of Directive 64/432/EEC Official Journal L 358 , 22/12/1983 P. 0041 - 0041 Finnish special edition: Chapter 3 Volume 17 P. 0025 Spanish special edition: Chapter 03 Volume 29 P. 0162 Swedish special edition: Chapter 3 Volume 17 P. 0025 Portuguese special edition Chapter 03 Volume 29 P. 0162 *****COUNCIL DIRECTIVE of 12 December 1983 prolonging the period of validity of Article 7 (1) (C) and (E) of Directive 64/432/EEC (83/642/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 7 (1) (C) and (E) thereof, Having regard to the proposal from the Commission, Whereas Directive 64/432/EEC laid down, for intra-Community trade in bovine animals, health guarantees relating to brucellosis; whereas, however, Article 7 (1) (C) thereof allows Member States to grant derogations until 31 December 1983 concerning trade in bovine animals which are intended for meat production and which are under 30 months of age; whereas Article 7 (1) (E) of that Directive also allows Member States to grant derogations concerning trade in bovine animals which are intended for meat production and which are under 42 days of age or have been castrated before the age of four months; whereas these authorizations may also be applied in respect of bovine animals intended for slaughter; Whereas it is appropriate to facilitate trade in bovine animals while at the same time taking account of the current brucellosis situation in certain Member States; Whereas the Community is successfully applying an accelerated scheme for brucellosis eradication; Whereas, however, in certain Member States the total elimination of brucellosis has not yet been achieved, although it is expected that this objective will be realized within the next two years; Whereas it is therefore necessary to prolong the period of validity of Article 7 (1) (C) and (E), HAS ADOPTED THIS DIRECTIVE: Article 1 The period of validity of Article 7 (1) (C) and (E) of Directive 64/432/EEC is hereby prolonged until 31 December 1985. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1984. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 12 December 1983. For the Council The President C. SIMITIS (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57.